(1) from a judgment of the Supreme Court (Donahue, J.), entered September 23, 2008 in Albany County, which, among other things, dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release, and (2) from an order of said court, entered January 20, 2009, which denied petitioner’s motion for leave to renew.
Petitioner, who is serving a prison sentence of 25 years to life for his conviction on three counts of murder, commenced this CPLR article 78 proceeding challenging a June 2007 determination of the Board of Parole denying his request for release to parole supervision. This Court has been advised by the Attorney General that petitioner reappeared before the Board in May 2009, at which time his request for parole release was again denied. Accordingly, his appeals from the judgment dismissing the petition and the order denying his motion for leave to renew must be dismissed as moot (see Matter of Banks v Dennison, 57 AD3d 1041, 1041 [2008], lv dismissed 12 NY3d 905 [2009]; Matter of La Salle v New York State Div. of Parole, 30 AD3d 639, 640 [2006]). Additionally, contrary to petitioner’s contention, we are unpersuaded that this matter presents an exception to the mootness doctrine (see Matter of Banks v Dennison, 57 AD3d at 1041; Matter of Dobranski v Dennison, 53 AD3d 994, 994 [2008], lv denied 11 NY3d 711 [2008]).
*1220Cardona, P.J., Spain, Malone Jr., Kavanagh and Garry, JJ., concur. Ordered that the appeals are dismissed, as moot, without costs.